Exhibit 10.1

 

WADDELL & REED FINANCIAL INC.

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

 


AS AMENDED AND RESTATED EFFECTIVE AS OF JULY 14, 2004

 

--------------------------------------------------------------------------------


 

WADDELL & REED FINANCIAL, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(AS AMENDED AND RESTATED)

 

PURPOSE

 

The purpose of the Waddell & Reed Financial, Inc. Supplemental Executive
Retirement Plan is to provide deferred compensation that otherwise would be paid
currently to a select group of management or highly compensated employees of
Waddell & Reed Financial, Inc. and any subsidiaries or affiliates of the Company
(as defined below) that may adopt this Plan with the consent of the Board of
Directors of the Company.  This Plan is designed to constitute a nonqualified
deferred compensation arrangement.

 


ARTICLE I
DEFINITION OF TERMS


 

The following words and phrases when used herein, unless the context clearly
requires otherwise, will have the following respective meanings:

 


1.1.  “ADMINISTRATOR” MEANS THE COMPENSATION COMMITTEE.


 


1.2.  “APPROVED DOMESTIC RELATIONS ORDER” MEANS A DOMESTIC RELATIONS ORDER THAT
IS DETERMINED BY THE ADMINISTRATOR, IN ITS SOLE DISCRETION, TO BE AN APPROVED
DOMESTIC RELATIONS ORDER IN ACCORDANCE WITH THE PROVISIONS OF SECTION 6.2.


 


1.3.  “AGGREGATE CONTRIBUTION AMOUNT” MEANS THE AMOUNT, IF ANY, DETERMINED BY
THE COMPENSATION COMMITTEE IN ITS SOLE DISCRETION, TO BE CREDITED AS A
SUPPLEMENTAL EXECUTIVE RETIREMENT BENEFIT AMONG PARTICIPANTS’ DEFERRED
COMPENSATION ACCOUNTS FOR A PLAN YEAR IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 4.2(B).


 


1.4.  “BASE PAY” MEANS A PARTICIPANT’S BASE SALARY FOR A PLAN YEAR, EXCLUDING
EXTRAORDINARY PAY SUCH AS BONUSES, COMMISSIONS, INCENTIVE PAYMENTS, BENEFITS,
EXPENSE ALLOWANCES, EXPENSE REIMBURSEMENTS, OR INCOME FROM RESTRICTED STOCK OR
STOCK OPTION AWARDS, AS DESIGNATED BY THE COMPENSATION COMMITTEE IN ITS SOLE
DISCRETION.


 


1.5.  “CLAIM FOR BENEFITS” HAS THE MEANING SPECIFIED IN SECTION 6.6(A).


 


1.6.  “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


 


1.7.  “COMPANY” MEANS WADDELL & REED FINANCIAL, INC., A DELAWARE CORPORATION.


 


1.8.  “COMPENSATION COMMITTEE” MEANS THE COMPENSATION COMMITTEE OF THE BOARD OF
DIRECTORS OF WADDELL & REED FINANCIAL, INC.

 

1

--------------------------------------------------------------------------------


 


1.9.  “DEFERRED COMPENSATION ACCOUNT” MEANS THE MEMORANDUM ACCOUNT ESTABLISHED
PURSUANT TO SECTION 4.1 AND MAINTAINED FOR EACH PARTICIPANT ON THE COMPANY’S
BOOKS AND RECORDS.


 


1.10.  “DOMESTIC RELATIONS ORDER” MEANS A FINAL JUDGMENT, DECREE, ORDER, OR
PROPERTY SETTLEMENT AGREEMENT MADE PURSUANT TO A STATE DOMESTIC RELATIONS LAW.


 


1.11.  “EFFECTIVE DATE” MEANS JULY 14, 2004.  PRIOR TO AMENDMENT AND
RESTATEMENT, THE PLAN WAS ORIGINALLY EFFECTIVE DECEMBER 10, 1998.


 


1.12.  “EMPLOYEE” MEANS A COMMON-LAW EMPLOYEE OF THE COMPANY OR A PARTICIPATING
EMPLOYER WHO IS A MEMBER OF A SELECT GROUP OF MANAGEMENT OR HIGHLY COMPENSATED
EMPLOYEES.


 


1.13.  “ERISA” MEANS THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED.


 


1.14.  “NOTICE OF DENIAL” HAS THE MEANING SPECIFIED IN SECTION 6.6(B).


 


1.15.  “401(K) PLAN” MEANS THE WADDELL & REED FINANCIAL, INC. 401(K) AND THRIFT
PLAN, AS SUCH PLAN MAY BE AMENDED FROM TIME TO TIME, OR ANY SIMILAR PLAN IN
WHICH A PARTICIPATING EMPLOYER PARTICIPATES.


 


1.16.  “PARTICIPANT” MEANS AN EMPLOYEE WHO HAS SATISFIED THE REQUIREMENTS FOR
ELIGIBILITY UNDER ARTICLE III AND IS PARTICIPATING IN THE PLAN.


 


1.17.  “PARTICIPATING EMPLOYER” MEANS A SUBSIDIARY OR AFFILIATE OF THE COMPANY
THAT ADOPTS THIS PLAN BY A PROPERLY EXECUTED DOCUMENT EVIDENCING SUCH INTENT
WITH THE CONSENT OF THE BOARD OF DIRECTORS OF THE COMPANY.


 


1.18.  “PLAN” MEANS THE WADDELL & REED FINANCIAL, INC. SUPPLEMENTAL RETIREMENT
BENEFIT PLAN, AS MAY BE AMENDED, MODIFIED OR SUPPLEMENTED FROM TIME TO TIME.


 


1.19.  “PLAN YEAR” MEANS THE PERIOD COMMENCING JANUARY 1 AND ENDING DECEMBER 31.


 


1.20.  “REQUEST FOR REVIEW” HAS THE MEANING SPECIFIED IN SECTION 6.6(D).


 


1.21.  “SUPPLEMENTAL EXECUTIVE RETIREMENT BENEFIT” MEANS THE ALLOCATIONS, IF
ANY, MADE PURSUANT TO SECTION 4.2(B).


 


1.22.  “TOTAL DISABILITY” MEANS A PARTICIPANT HAS SATISFIED THE REQUIREMENTS TO
RECEIVE LONG-TERM DISABILITY BENEFITS UNDER THE COMPANY’S (OR HIS OR HER
PARTICIPATING EMPLOYER’S) LONG-TERM DISABILITY INSURANCE PLAN.


 


1.23.  “VALUATION DATE” MEANS DECEMBER 31 AND SUCH OTHER OR ADDITIONAL DATES AS
PROVIDED HEREIN OR OTHERWISE DESIGNATED BY THE ADMINISTRATOR AS VALUATION DATES
FOR THE PURPOSE OF MAKING VALUATION ADJUSTMENTS TO THE DEFERRED COMPENSATION
ACCOUNTS IN ACCORDANCE WITH SECTION 4.2(C).

 

2

--------------------------------------------------------------------------------


 


ARTICLE II
ADMINISTRATION


 

The Plan will be administered by the Administrator and benefits under the Plan
will be paid only if the Administrator decides, in its sole discretion, that a
Participant is entitled to them.  The decision of a majority of the members of
the Compensation Committee will control; provided, however, that a member will
not be entitled to participate in discretionary decisions directly related to
such person’s own participation in the Plan.

 

The Administrator will have full power and authority to adopt rules,
regulations, and practices governing the administration of the Plan, to
interpret and apply the provisions of the Plan in its sole discretion, to alter,
amend, or revoke any rules and regulations so adopted, to enter into contracts
on behalf of the Company with respect to the Plan, and to make discretionary
decisions under the Plan, except where that authority is retained by the Company
under the Plan.  The Administrator will administer this Plan and render
decisions in a uniform and consistent manner so that all Participants in similar
circumstances are generally treated similarly.  The Administrator’s decision as
to all aspects of Plan operations, including but not limited to, the eligibility
of persons to participate in this Plan, the benefits payable under this Plan,
and the interpretation of this Plan, cannot be overturned unless it has no
foundation.

 


ARTICLE III
ELIGIBILITY


 

An Employee who has been designated by the Administrator as eligible for
participation in the Plan will be eligible for participation beginning in the
Plan Year with respect to which the designation is made.  A Participant will
continue to participate in the Plan until he or she ceases to be a member of a
select group of management or highly compensated employees, or until the
Administrator in its sole discretion determines otherwise.

 


ARTICLE IV
DEFERRED COMPENSATION ACCOUNTS


 


4.1.  ESTABLISHMENT OF DEFERRED COMPENSATION ACCOUNTS.  AT THE TIME AN EMPLOYEE
BECOMES A PARTICIPANT IN THE PLAN, THE COMPANY WILL ESTABLISH A DEFERRED
COMPENSATION ACCOUNT FOR THE PARTICIPANT ON ITS BOOKS.


 


4.2.  ADDITIONS TO DEFERRED COMPENSATION ACCOUNTS.


 


(A)                                  401(K) PLAN BENEFIT RESTORATION.  FOR EACH
PLAN YEAR, THE ADMINISTRATOR WILL CREDIT THE DEFERRED COMPENSATION ACCOUNT OF
EACH PARTICIPANT WITH AN AMOUNT EQUAL TO FOUR PERCENT (4%) OF HIS OR HER BASE
PAY, LESS THE AMOUNT OF ANY EMPLOYER MATCHING CONTRIBUTION MADE OR TO BE MADE ON
THE PARTICIPANT’S BEHALF UNDER THE 401(K) PLAN WITH RESPECT TO THAT PLAN YEAR.

 

3

--------------------------------------------------------------------------------


 


(B)                                 SUPPLEMENTAL EXECUTIVE RETIREMENT BENEFIT. 
FOR EACH PLAN YEAR, THE COMPENSATION COMMITTEE WILL CREDIT THE AGGREGATE
CONTRIBUTION AMOUNT AMONG THE DEFERRED COMPENSATION ACCOUNTS OF PARTICIPANTS IN
PROPORTION TO THEIR BASE PAY FOR THE PLAN YEAR.


 


(C)                                  VALUATION AND ADJUSTMENTS.  AS OF EACH
VALUATION DATE, THE ADMINISTRATOR WILL ALSO CREDIT (OR CHARGE) THE PARTICIPANT’S
DEFERRED COMPENSATION ACCOUNT WITH VALUATION ADJUSTMENTS DETERMINED IN
ACCORDANCE WITH THIS SECTION 4.2(C).  THE VALUATION ADJUSTMENT TO BE CREDITED
(OR CHARGED) TO THE PARTICIPANT’S DEFERRED COMPENSATION ACCOUNT AS OF ANY
VALUATION DATE WILL BE AN AMOUNT EQUAL TO THE PERFORMANCE OF CERTAIN
HYPOTHETICAL INVESTMENTS OR INVESTMENT VEHICLES SINCE THE LAST PRECEDING
VALUATION DATE AS DESCRIBED BELOW.  THE PERFORMANCE OF SUCH HYPOTHETICAL
INVESTMENTS OR INVESTMENT VEHICLES TAKEN INTO ACCOUNT FOR PURPOSES OF THIS
SECTION 4.2(C) WILL INCLUDE, BUT NOT BE LIMITED TO, IN THE SOLE DISCRETION OF
THE ADMINISTRATOR, INTEREST, EXPENSES, AND REALIZED AND UNREALIZED GAINS AND
LOSSES.  THE CREDITING (OR CHARGING) OF AMOUNTS UNDER THIS SECTION 4.2(C) WILL
OCCUR SO LONG AS THERE IS A BALANCE IN THE PARTICIPANT’S DEFERRED COMPENSATION
ACCOUNT; PROVIDED, HOWEVER, THE CREDITING (OR CHARGING) OF AMOUNTS UNDER THIS
SECTION 4.2(C) WILL CEASE AS CLOSE AS REASONABLY PRACTICABLE (AS DETERMINED BY
THE ADMINISTRATOR IN ITS SOLE DISCRETION) PRIOR TO THE DATE A COMPLETE
DISTRIBUTION OF A PARTICIPANT’S BENEFIT UNDER THIS PLAN IS MADE.  THE VALUE OF
THE PARTICIPANT’S DEFERRED COMPENSATION ACCOUNT AS OF THE RELEVANT VALUATION
DATE WILL BE DETERMINED AS IF THE BALANCE OF THE DEFERRED COMPENSATION ACCOUNT
AS OF THE PRECEDING VALUATION DATE, TOGETHER WITH ANY AMOUNTS SUBSEQUENTLY
CREDITED TO SUCH DEFERRED COMPENSATION ACCOUNT, HAD BEEN INVESTED SINCE THE
PRECEDING VALUATION DATE OR THE DATE CREDITED TO THE DEFERRED COMPENSATION
ACCOUNT, AS THE CASE MAY BE, IN THE HYPOTHETICAL INVESTMENTS OR INVESTMENT
VEHICLES SPECIFIED FOR THE PARTICIPANT’S DEFERRED COMPENSATION ACCOUNT.


 


(D)                                 INVESTMENTS.    EACH PARTICIPANT, IN A
MANNER PRESCRIBED BY THE ADMINISTRATOR, MAY DESIGNATE THE HYPOTHETICAL
INVESTMENTS OR INVESTMENT VEHICLES IN WHICH HIS OR HER DEFERRED COMPENSATION
ACCOUNT IS TO BE DEEMED INVESTED UNDER THE INVESTMENT OPTIONS PERMITTED BY THE
ADMINISTRATOR.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS PLAN, A PARTICIPANT
MAY NOT DESIGNATE THE HYPOTHETICAL INVESTMENT OF HIS OR HER DEFERRED
COMPENSATION ACCOUNT IN STOCK OR OTHER SECURITIES OF THE COMPANY OR A
PARTICIPATING EMPLOYER.  THE ADMINISTRATOR (OR TRUSTEE OF A GRANTOR TRUST IF A
GRANTOR TRUST IS USED IN CONNECTION WITH THIS PLAN), IN ITS SOLE DISCRETION, MAY
DETERMINE WHETHER ANY DEFERRED COMPENSATION ACCOUNTS WILL, IN FACT, BE INVESTED
ACCORDING TO THE HYPOTHETICAL INVESTMENTS OR INVESTMENT VEHICLES OR WILL BE
INVESTED OTHERWISE.  SUCH HYPOTHETICAL INVESTMENT DESIGNATIONS MAY BE MADE UP TO
TWO TIMES PER CALENDAR YEAR FOR EACH PARTICIPANT BY MAKING AN ELECTION WITH THE
ADMINISTRATOR, IN A MANNER PRESCRIBED BY THE ADMINISTRATOR.  THE DESIGNATION
WILL CONTINUE UNTIL CHANGED BY THE SUBMISSION OF A NEW DESIGNATION, WHICH CHANGE
WILL BE EFFECTIVE AS SOON AS ADMINISTRATIVELY FEASIBLE.

 

4

--------------------------------------------------------------------------------


 


4.3.  FORFEITURE.


 


ALL AMOUNTS CREDITED TO, AND NOT WITHDRAWN FROM, A PARTICIPANT’S DEFERRED
COMPENSATION ACCOUNT ARE NONFORFEITABLE, EXCEPT AS OTHERWISE PROVIDED IN THIS
SECTION 4.3 AND SECTIONS 6.1 AND 6.4.


 


NOTWITHSTANDING ANY OTHER PROVISION OF THIS PLAN, A PARTICIPANT’S DEFERRED
COMPENSATION ACCOUNT WILL BE FORFEITED IN ITS ENTIRETY IF THE ADMINISTRATOR
DETERMINES THAT THE PARTICIPANT HAS ENGAGED IN ANY ACTIVITY THAT IS (A) ILLEGAL
AND INVOLVES FRAUD, DISHONESTY, OR THEFT, OR (B) INTENTIONALLY DETRIMENTAL TO
THE COMPANY, A PARTICIPATING EMPLOYER, OR ANY SUBSIDIARY OR AFFILIATE THEREOF.


 


ARTICLE V
DISTRIBUTION OF BENEFITS


 


5.1.  DISTRIBUTION ON TERMINATION OF EMPLOYMENT.  UNLESS OTHERWISE ELECTED
PURSUANT TO SECTION 5.4, AMOUNTS CREDITED TO, AND NOT WITHDRAWN FROM, A
PARTICIPANT’S DEFERRED COMPENSATION ACCOUNT (LESS APPLICABLE TAX AND OTHER
WITHHOLDINGS PURSUANT TO SECTION 5.6) WILL BE DISTRIBUTED IN A SINGLE LUMP SUM
PAYMENT IN CASH, OTHER PROPERTY, OR BOTH, IN THE ADMINISTRATOR’S SOLE
DISCRETION, WITHIN 90 DAYS AFTER THE PARTICIPANT’S TERMINATION OF EMPLOYMENT
WITH THE COMPANY OR, IF APPLICABLE, THE PARTICIPATING EMPLOYER.


 


5.2.  DISTRIBUTION ON TOTAL DISABILITY.  UNLESS OTHERWISE ELECTED PURSUANT TO
SECTION 5.4, AMOUNTS CREDITED TO, AND NOT WITHDRAWN FROM, A PARTICIPANT’S
DEFERRED COMPENSATION ACCOUNT (LESS APPLICABLE TAX AND OTHER WITHHOLDINGS
PURSUANT TO SECTION 5.6) AS OF THE DATE THE PARTICIPANT HAS SUSTAINED A TOTAL
DISABILITY WILL BE DISTRIBUTED IN A SINGLE LUMP SUM PAYMENT IN CASH, OTHER
PROPERTY, OR BOTH, IN THE ADMINISTRATOR’S SOLE DISCRETION, WITHIN 90 DAYS AFTER
SUCH DETERMINATION.


 


5.3.  DISTRIBUTION ON DEATH.  UNLESS OTHERWISE ELECTED PURSUANT TO SECTION 5.4,
PAYMENT OF THE AMOUNTS CREDITED TO, AND NOT WITHDRAWN FROM, A PARTICIPANT’S
DEFERRED COMPENSATION ACCOUNT (LESS APPLICABLE TAX AND OTHER WITHHOLDINGS
PURSUANT TO SECTION 5.6) AS OF THE DATE OF THE PARTICIPANT’S DEATH WILL BE
DISTRIBUTED IN A SINGLE LUMP SUM PAYMENT IN CASH, OTHER PROPERTY, OR BOTH, IN
THE ADMINISTRATOR’S SOLE DISCRETION, WITHIN 90 DAYS AFTER THE PARTICIPANT’S
DEATH, TO THE PARTICIPANT’S DESIGNATED BENEFICIARY IN ACCORDANCE WITH THE LAST
SUCH DESIGNATION RECEIVED BY THE ADMINISTRATOR, OR IF NONE, TO THE PARTICIPANT’S
SURVIVING SPOUSE, OR IF THERE IS NO SURVIVING SPOUSE, TO THE PERSONAL
REPRESENTATIVE OF THE PARTICIPANT’S ESTATE.


 

A Participant will have the right, at any time prior to his or her death, to
submit, in a manner prescribed by the Administrator, a written designation of
primary and secondary beneficiaries to whom payment under this Plan will be made
in the event of his or her death prior to complete distribution of the benefits
due and payable to the Participant under this Plan.  Each beneficiary
designation will become effective only when received by the Administrator.

 


5.4.  FORM OF BENEFIT DISTRIBUTION.  A PARTICIPANT OR BENEFICIARY, IN A MANNER
PRESCRIBED BY THE ADMINISTRATOR, MAY ELECT THE FORM AND TIMING, SUBJECT TO THE
ADMINISTRATOR’S APPROVAL, OF DISTRIBUTION OF HIS OR HER BENEFITS AND MAY REVOKE
THAT ELECTION (WITH OR WITHOUT A NEW ELECTION)

 

5

--------------------------------------------------------------------------------


 

at any time at least 30 days before his or her payments begin or are scheduled
to begin, by notifying the Administrator in writing of his or her election.


 


A PARTICIPANT OR BENEFICIARY MAY ELECT DISTRIBUTIONS OF BENEFITS IN ONE OF THE
FOLLOWING FORMS:


 


(A)                                  LUMP SUM — A SINGLE PAYMENT OF THE ENTIRE
BALANCE IN THE PARTICIPANT’S DEFERRED COMPENSATION ACCOUNT, PAYABLE AS OF A DATE
SPECIFIED IN THE ELECTION, WHICH DATE MAY NOT BE LATER THAN THE DATE THE
PARTICIPANT ATTAINS (OR WOULD HAVE ATTAINED) AGE 65.


 


(B)                                 INSTALLMENTS — PERIODIC PAYMENTS OVER A
SPECIFIED PERIOD OF TIME, BEGINNING AS OF A DATE SPECIFIED IN THE ELECTION,
WHICH DATE MAY NOT BE LATER THAN THE DATE THE PARTICIPANT ATTAINS (OR WOULD HAVE
ATTAINED) AGE 65, AND WHICH TIME PERIOD MAY NOT EXTEND BEYOND THE LIFE
EXPECTANCY OF THE PARTICIPANT OR BENEFICIARY AS DETERMINED UNDER THE 1983 GROUP
ANNUITY MORTALITY TABLE OR SUCH OTHER MORTALITY TABLE PRESCRIBED BY THE INTERNAL
REVENUE SERVICE AS THE PREVAILING COMMISSIONERS’ STANDARD TABLE DESCRIBED IN
CODE SECTION 807(D)(5)(A), AS DETERMINED BY THE ADMINISTRATOR IN ITS SOLE
DISCRETION.


 


5.5.  INCAPACITY.  IN THE EVENT OF THE PARTICIPANT’S INCAPACITY (AS DETERMINED
BY THE ADMINISTRATOR), PAYMENT PURSUANT TO SECTIONS 5.1 THROUGH 5.3 WILL BE MADE
TO THE PARTICIPANT, TO THE LEGAL GUARDIAN OR CONSERVATOR OF THE PARTICIPANT, OR
TO AN ADULT WITH WHOM THE PARTICIPANT MAINTAINS HIS OR HER RESIDENCE, AS THE
ADMINISTRATOR IN ITS SOLE DISCRETION WILL DETERMINE.  SUCH PAYMENT TO A LEGAL
GUARDIAN, CONSERVATOR, OR ADULT WILL FULLY DISCHARGE THE ADMINISTRATOR, THE
COMPANY, EACH PARTICIPATING EMPLOYER, AND THIS PLAN FROM FURTHER LIABILITY ON
ACCOUNT THEREOF.


 


5.6.  WITHHOLDING.  THE COMPANY MAY WITHHOLD OR CAUSE TO BE WITHHELD FROM, OR
WITH RESPECT TO, ANY BENEFIT UNDER THIS PLAN ANY FEDERAL, STATE, OR LOCAL TAXES
REQUIRED BY LAW TO BE WITHHELD WITH RESPECT TO SUCH BENEFIT AND SUCH SUM AS THE
COMPANY MAY REASONABLY ESTIMATE AS NECESSARY TO COVER ANY TAXES FOR WHICH THE
COMPANY MAY BE LIABLE AND WHICH MAY BE ASSESSED WITH REGARD TO SUCH PAYMENT.


 


ARTICLE VI
GENERAL PROVISIONS


 


6.1.  NON-TRANSFERABILITY OF INTERESTS.  NOTWITHSTANDING ANY OTHER PROVISION OF
THIS PLAN, ALL DEFERRED COMPENSATION ACCOUNTS MAINTAINED BY THE COMPANY WILL BE
GENERAL ASSETS OF THE COMPANY AND WILL BE SUBJECT TO THE CLAIMS OF SUCH
EMPLOYER’S GENERAL CREDITORS.


 

Except as provided in Section 6.2, benefits payable to Participants under this
Plan may not in any manner be anticipated, assigned (either at law or in
equity), alienated, sold, transferred, pledged, encumbered, or subjected to
attachment, garnishment, levy, execution, or other legal or equitable process by
creditors of the Participant.

 

6

--------------------------------------------------------------------------------


 


6.2.  DOMESTIC RELATIONS ORDERS.


 


(A)                                  THE ADMINISTRATOR SHALL ESTABLISH WRITTEN
PROCEDURES TO DETERMINE WHETHER ANY DOMESTIC RELATIONS ORDER DIRECTED TO THIS
PLAN IS AN APPROVED DOMESTIC RELATIONS ORDER IN ITS SOLE DISCRETION.  TO THE
EXTENT REQUIRED UNDER AN APPROVED DOMESTIC RELATIONS ORDER, ANY PORTION OF A
PARTICIPANT’S DEFERRED COMPENSATION ACCOUNT MAY BE PAID OR SET ASIDE FOR PAYMENT
TO A SPOUSE, FORMER SPOUSE, OR CHILD OF THE PARTICIPANT IN CASH, OTHER PROPERTY,
OR BOTH, IN THE ADMINISTRATOR’S SOLE DISCRETION.


 


(B)                                 WHERE NECESSARY TO CARRY OUT THE TERMS OF AN
APPROVED DOMESTIC RELATIONS ORDER, A SEPARATE ACCOUNT MAY BE ESTABLISHED WITH
RESPECT TO THE SPOUSE, FORMER SPOUSE, OR CHILD.  ANY AMOUNT SO SET ASIDE FOR A
SPOUSE, FORMER SPOUSE, OR CHILD SHALL BE PAID OUT IN A SINGLE LUMP SUM PAYMENT
IN CASH, OTHER PROPERTY, OR BOTH, IN THE ADMINISTRATOR’S SOLE DISCRETION, AT THE
EARLIEST DATE THAT BENEFITS MAY BE PAID TO THE PARTICIPANT, UNLESS THE DOMESTIC
RELATIONS ORDER DIRECTS A DIFFERENT FORM OF PAYMENT.  NOTHING IN THIS
SECTION 6.2 SHALL BE CONSTRUED TO AUTHORIZE ANY AMOUNT TO BE DISTRIBUTED UNDER
THIS PLAN AT A TIME OR IN A FORM THAT IS NOT PERMITTED UNDER ERISA OR THE CODE.


 


(C)                                  A PARTICIPANT’S RIGHT TO RECEIVE BENEFITS
UNDER THIS PLAN WILL BE REDUCED TO THE EXTENT THAT ANY PORTION OF A
PARTICIPANT’S DEFERRED COMPENSATION ACCOUNT HAS BEEN PAID OR SET SIDE FOR
PAYMENT TO A SPOUSE, FORMER SPOUSE, OR CHILD PURSUANT TO AN APPROVED DOMESTIC
RELATIONS ORDER OR TO THE EXTENT THAT THE COMPANY, A PARTICIPATING EMPLOYER, OR
THE PLAN IS OTHERWISE SUBJECT TO A BINDING DOMESTIC RELATIONS ORDER FOR THE
ATTACHMENT, GARNISHMENT, OR EXECUTION OR ANY PORTION OF THE PARTICIPANT’S
DEFERRED COMPENSATION ACCOUNT OR OF ANY DISTRIBUTIONS THEREFROM.  THE
PARTICIPANT SHALL BE DEEMED TO HAVE RELEASED THE COMPANY, EACH PARTICIPATING
EMPLOYER, THE ADMINISTRATOR, AND THE PLAN FROM ANY CLAIM WITH RESPECT TO SUCH
AMOUNTS IN ANY CASE IN WHICH (1) THE COMPANY, A PARTICIPATING EMPLOYER, THE
PLAN, OR ANY PLAN REPRESENTATIVE HAS BEEN SERVED WITH LEGAL PROCESS OR OTHERWISE
JOINED IN A PROCEEDING RELATING TO SUCH AMOUNTS, (2) THE PARTICIPANT HAS BEEN
NOTIFIED OF THE PENDENCY OF SUCH PROCEEDING IN THE MANNER PRESCRIBED BY THE LAW
OF THE JURISDICTION IN WHICH THE PROCEEDING IS PENDING FOR SERVICE OF PROCESS OR
BY MAIL FROM THE COMPANY, A PARTICIPATING EMPLOYER, THE PLAN, OR A PLAN
REPRESENTATIVE TO THE PARTICIPANT’S LAST KNOWN MAILING ADDRESS, AND (3) THE
PARTICIPANT FAILS TO OBTAIN AN ORDER OF THE COURT IN THE PROCEEDING RELIEVING
THE COMPANY, EACH PARTICIPATING EMPLOYER, THE ADMINISTRATOR, OR THIS PLAN FROM
THE OBLIGATION TO COMPLY WITH THE DOMESTIC RELATIONS ORDER.


 


(D)                                 NEITHER THE COMPANY, ANY PARTICIPATING
EMPLOYER, THE PLAN, NOR ANY PLAN REPRESENTATIVE WILL BE OBLIGATED TO INCUR ANY
COST TO DEFEND AGAINST OR SET ASIDE ANY DOMESTIC RELATIONS ORDER RELATING TO THE
DIVISION, ATTACHMENT, GARNISHMENT, OR EXECUTION OF THE PARTICIPANT’S DEFERRED
COMPENSATION ACCOUNT OR OF ANY DISTRIBUTION THEREFROM.  NOTWITHSTANDING THE
FOREGOING, IF THE COMPANY, A PARTICIPATING EMPLOYER, THE PLAN, OR A PLAN
REPRESENTATIVE IS JOINED IN ANY SUCH PROCEEDING, A PLAN REPRESENTATIVE WILL TAKE
SUCH STEPS AS IT DEEMS NECESSARY AND APPROPRIATE TO PROTECT THE TERMS OF THE
PLAN.

 

7

--------------------------------------------------------------------------------


 


6.3.  AMENDMENT, SUSPENSION, AND TERMINATION.  THE COMPANY, IN ITS SOLE
DISCRETION, AT ANY TIME MAY AMEND, SUSPEND, OR TERMINATE THIS PLAN OR ANY
PORTION THEREOF IN ANY MANNER AND TO ANY EXTENT.  SUCH AMENDMENT, SUSPENSION, OR
TERMINATION OF THE PLAN WILL BE FINAL AND BINDING ON EACH PARTICIPATING
EMPLOYER.  NO AMENDMENT, SUSPENSION, OR TERMINATION WILL ALTER OR IMPAIR ANY
THEN EXISTING DEFERRED COMPENSATION ACCOUNTS.  UPON TERMINATION OF THE PLAN,
AMOUNTS CREDITED TO EACH PARTICIPANT’S DEFERRED COMPENSATION ACCOUNT WILL BE
DISTRIBUTED AT THE ADMINISTRATOR’S ELECTION (PROVIDED SUCH ELECTION APPLIES
UNIFORMLY TO ALL SUCH PARTICIPANTS) IN A SINGLE LUMP SUM PAYMENT (IN CASH, OTHER
PROPERTY, OR BOTH, AT THE ADMINISTRATOR’S ELECTION) EITHER (A) AT ANY TIME AFTER
30 DAYS FOLLOWING THE TERMINATION OF THE PLAN, OR (B) AT SUCH TIME AND IN SUCH
EVENT AS ARE OTHERWISE PROVIDED UNDER THE PLAN.


 


6.4.  UNFUNDED OBLIGATION.  THIS PLAN IS INTENDED TO BE, AND WILL BE OPERATED
AND ADMINISTERED SO AS TO BE, A PLAN THAT IS UNFUNDED AND MAINTAINED PRIMARILY
FOR THE PURPOSE OF PROVIDING DEFERRED COMPENSATION FOR A SELECT GROUP OF
MANAGEMENT OR HIGHLY COMPENSATED EMPLOYEES.  NEITHER THE COMPANY NOR ANY
PARTICIPATING EMPLOYER WILL MAKE ANY PROVISION FOR FUNDING OR INSURING THE
DEFERRED COMPENSATION ACCOUNTS THAT WOULD CAUSE THE PLAN TO BE (A) A “FUNDED”
PLAN FOR PURPOSES OF SECTION 404(A)(5) OF THE CODE OR TITLE I OF ERISA, OR (B)
OTHER THAN AN “UNFUNDED AND UNSECURED PROMISE TO PAY MONEY OR PROPERTY IN THE
FUTURE” UNDER TREASURY REGULATIONS SECTION 1.83-3(E).  A PARTICIPANT WILL BE
TREATED AS A GENERAL, UNSECURED CREDITOR OF THE COMPANY AND, IF APPLICABLE, HIS
OR HER PARTICIPATING EMPLOYER AT ALL TIMES UNDER THE PLAN.  THIS PLAN
CONSTITUTES A MERE PROMISE BY THE COMPANY TO MAKE THE BENEFIT PAYMENTS AS
PROVIDED IN THE FUTURE.  IT IS THE INTENTION OF THE COMPANY THAT THE DEFERRED
COMPENSATION ACCOUNTS BE UNFUNDED FOR TAX PURPOSES AND FOR PURPOSES OF TITLE I
OF ERISA.


 

The foregoing notwithstanding, the Company may establish a grantor trust
described in Treasury Regulation Sections 1.677(a)-(d) to accumulate assets to
pay the Deferred Compensation Accounts, provided that the trust assets will be
subject to the claims of the Company’s general creditors and will be required to
be used to satisfy the claims of the Company’s general creditors in the event
the Company or a Participating Employer is “insolvent” under the terms of such
trust.

 


6.5.  NO RIGHT TO EMPLOYMENT OR OTHER BENEFITS.  NOTHING CONTAINED HEREIN WILL
BE CONSTRUED AS CONFERRING UPON ANY PARTICIPANT THE RIGHT TO CONTINUE IN THE
EMPLOY OF THE COMPANY OR ANY PARTICIPATING EMPLOYER.  ANY COMPENSATION DEFERRED
AND ANY BENEFITS PAID UNDER THIS PLAN WILL BE DISREGARDED IN COMPUTING BENEFITS
UNDER ANY EMPLOYEE BENEFIT PLAN OF THE COMPANY OR ANY PARTICIPATING EMPLOYER.


 


6.6.  CLAIMS PROCEDURES.


 


(A)                                  IN THE EVENT BENEFITS PROVIDED UNDER THIS
PLAN ARE NOT TIMELY PAID, ANY PARTICIPANT OR, IF THE PARTICIPANT IS DECEASED,
THE PARTICIPANT’S DESIGNATED BENEFICIARY, MAY FILE A CLAIM REQUESTING BENEFITS
UNDER THIS PLAN BY SUBMITTING TO THE ADMINISTRATOR (OR SUCH OFFICER OR AGENT OF
THE COMPANY AS THE ADMINISTRATOR MAY DESIGNATE FOR SUCH PURPOSE) A WRITTEN
STATEMENT SETTING OUT THE GENERAL NATURE OF THE CLAIM (THE “CLAIM FOR
BENEFITS”).

 

8

--------------------------------------------------------------------------------


 


(B)                                 IF A DULY SUBMITTED CLAIM FOR BENEFITS HAS
NOT BEEN GRANTED WITHIN 90 DAYS OF THE SUBMISSION OF THE CLAIM, THE CLAIM FOR
BENEFITS WILL BE DEEMED DENIED FOR THE PURPOSES HEREOF.  IF A DULY SUBMITTED
CLAIM FOR BENEFITS IS WHOLLY OR PARTLY DENIED, WRITTEN NOTICE OF THE DENIAL (THE
“NOTICE OF DENIAL”) WILL BE FURNISHED AS PROVIDED IN SECTION 6.6(C) HEREUNDER TO
THE PARTICIPANT WITHIN 90 DAYS AFTER RECEIPT OF THE CLAIM FOR BENEFITS BY THE
ADMINISTRATOR.  .


 


(C)                                  ANY NOTICE OF DENIAL PROVIDED TO A
PARTICIPANT SHALL SET FORTH IN A MANNER REASONABLY CALCULATED TO BE UNDERSTOOD
BY THE PARTICIPANT:


 

(1)                                  THE SPECIFIC REASON OR REASONS FOR THE
DENIAL;

 

(2)                                  REFERENCE TO THE SPECIFIC PLAN PROVISIONS
ON WHICH THE DENIAL IS BASED;

 

(3)                                  A DESCRIPTION OF ANY ADDITIONAL MATERIAL OR
INFORMATION NECESSARY FOR THE PARTICIPANT TO PERFECT THE CLAIM FOR BENEFITS AND
AN EXPLANATION OF WHY SUCH MATERIAL OR INFORMATION IS NECESSARY; AND

 

(4)                                  A DESCRIPTION OF THE PLAN’S REVIEW
PROCEDURES AND THE TIME LIMITS APPLICABLE TO SUCH PROCEDURES, INCLUDING A
STATEMENT OF THE PARTICIPANT’S RIGHT TO BRING A CIVIL ACTION UNDER
SECTION 502(A) OF ERISA FOLLOWING DENIAL OF THE CLAIM FOR BENEFITS OR REQUEST
FOR REVIEW (AS DEFINED BELOW).

 


(D)                                 WITHIN 60 DAYS AFTER RECEIPT OF ANY NOTICE
OF DENIAL AS HEREIN PROVIDED, THE PARTICIPANT MAY REQUEST REVIEW OF THE DENIED
CLAIM FOR BENEFITS BY SUBMITTING A WRITTEN REQUEST THEREFOR TO THE ADMINISTRATOR
(THE “REQUEST FOR REVIEW”).


 


(E)                                  UPON SUBMISSION OF THE REQUEST FOR REVIEW,
AND BEFORE ISSUANCE OF THE DECISION ON REVIEW, THE PARTICIPANT WILL BE PROVIDED,
UPON REQUEST AND FREE OF CHARGE, REASONABLE ACCESS TO, AND COPIES OF, ALL
DOCUMENTS, RECORDS, AND OTHER INFORMATION RELEVANT, IN THE ADMINISTRATOR’S SOLE
DISCRETION, TO THE PARTICIPANT’S CLAIM FOR BENEFITS.


 


(F)                                    WITHIN 30 DAYS AFTER SUBMISSION OF THE
REQUEST FOR REVIEW, THE PARTICIPANT MAY SUBMIT WRITTEN COMMENTS, DOCUMENTS,
RECORDS, AND OTHER INFORMATION RELATING TO THE CLAIM FOR BENEFITS TO THE
ADMINISTRATOR.  IN ADDITION, UPON REQUEST OF THE PARTICIPANT, OR UPON ITS OWN
MOTION, THE ADMINISTRATOR MAY, BUT WILL NOT BE REQUIRED TO, PROVIDE THE
PARTICIPANT AN OPPORTUNITY FOR A HEARING BEFORE THE ADMINISTRATOR.


 


(G)                                 WITHIN 60 DAYS AFTER RECEIPT OF A REQUEST
FOR REVIEW, THE ADMINISTRATOR WILL RENDER ITS DECISION UNLESS SPECIAL
CIRCUMSTANCES (SUCH AS THE NEED TO HOLD A HEARING) REQUIRE AN EXTENSION OF TIME
FOR PROCESSING THE REQUEST FOR REVIEW AND THE ADMINISTRATOR FURNISHES WRITTEN
NOTICE OF THE EXTENSION TO THE PARTICIPANT, IN WHICH CASE A DECISION WILL BE
RENDERED AS SOON AS POSSIBLE, BUT IN NO EVENT LATER THAN 120 DAYS AFTER RECEIPT
OF THE REQUEST FOR REVIEW.

 

9

--------------------------------------------------------------------------------


 


(H)                                 THE DECISION ON REVIEW WILL BE IN WRITING
AND WILL INCLUDE:


 


(1)                                  SPECIFIC REASONS FOR THE DECISION, WRITTEN
IN A MANNER REASONABLY CALCULATED TO BE UNDERSTOOD BY THE PARTICIPANT;


 


(2)                                  REFERENCE TO THE SPECIFIC PLAN PROVISIONS
ON WHICH THE DECISION IS BASED;


 


(3)                                  A STATEMENT THAT THE PARTICIPANT IS
ENTITLED TO RECEIVE, UPON REQUEST AND FREE OF CHARGE, REASONABLE ACCESS TO, AND
COPIES OF, ALL DOCUMENTS, RECORDS, AND OTHER INFORMATION RELEVANT TO THE
PARTICIPANT’S CLAIM FOR BENEFITS;


 


(4)                                  A STATEMENT DESCRIBING ANY VOLUNTARY APPEAL
PROCEDURES OFFERED BY THE PLAN; AND


 


(5)                                  A STATEMENT OF THE PARTICIPANT’S RIGHT TO
BRING AN ACTION UNDER SECTION 502(A) OF ERISA.


 


6.7.  INUREMENT.  THIS PLAN WILL BE BINDING UPON AND INURE TO THE BENEFIT OF THE
COMPANY, EACH PARTICIPATING EMPLOYER, THEIR SUCCESSORS AND ASSIGNS, THE
PARTICIPANT, AND HIS OR HER HEIRS, EXECUTORS, PERSONAL REPRESENTATIVES,
ADMINISTRATORS AND BENEFICIARIES.


 


6.8.  NOTICE.  ANY NOTICE, CONSENT, OR DEMAND REQUIRED OR PERMITTED TO BE GIVEN
UNDER THE PROVISIONS OF THIS PLAN WILL BE IN WRITING, AND WILL BE SIGNED BY THE
PARTY GIVING OR MAKING THE SAME.  IF SUCH NOTICE, CONSENT, OR DEMAND IS MAILED
TO A PARTY PURSUANT HERETO, IT WILL BE SENT BY UNITED STATES CERTIFIED MAIL,
POSTAGE PREPAID, ADDRESSED TO SUCH PARTY’S LAST KNOWN ADDRESS AS SHOWN IN THE
RECORDS OF THE COMPANY.  THE DATE OF SUCH MAILING WILL BE DEEMED THE DATE OF
NOTICE, CONSENT, OR DEMAND.  EITHER PARTY MAY CHANGE THE ADDRESS TO WHICH NOTICE
IS TO BE SENT BY GIVING NOTICE OF CHANGE OF ADDRESS IN THE MANNER AFORESAID.


 


6.9.  GOVERNING LAW.  THIS PLAN, AND THE RIGHTS OF THE PARTIES HEREUNDER, WILL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF KANSAS,
WITHOUT REFERENCE TO THE PRINCIPLES OF CONFLICT OF LAWS.


 


6.10.  TAXATION.  THIS PLAN IS INTENDED TO PROVIDE TAX-DEFERRED BENEFITS UNDER
CERTAIN PROVISIONS OF THE CODE.  UPON ANY INTERNAL REVENUE SERVICE FINDING THAT
COMPENSATION INTENDED TO BE DEFERRED FOR FEDERAL INCOME TAX PURPOSES PURSUANT TO
THIS PLAN IS IMMEDIATELY TAXABLE TO A PARTICIPANT FOR SUCH PURPOSES, THE COMPANY
MAY, BUT SHALL NOT BE REQUIRED TO, AMEND THIS PLAN TO COMPLY WITH THE INTERNAL
REVENUE SERVICE REQUIREMENTS NECESSARY TO ACHIEVE THE DESIRED FEDERAL INCOME TAX
BENEFITS RELATING TO THIS PLAN.  NOTWITHSTANDING THE FOREGOING, EACH PARTICIPANT
AGREES TO BE LIABLE FOR ANY TAX THAT MAY BE IMPOSED BY THE INTERNAL REVENUE
SERVICE OR ANY OTHER TAXING ENTITY WITH RESPECT TO ANY BENEFITS PROVIDED
PURSUANT TO THIS PLAN (INCLUDING, WITHOUT LIMITATION, ANY AND ALL WITHHOLDING
TAXES), IRRESPECTIVE OF WHETHER SUCH TAX CONSEQUENCES WERE INTENDED PURSUANT TO
THIS PLAN.

 

10

--------------------------------------------------------------------------------